Citation Nr: 9916410	
Decision Date: 06/15/99    Archive Date: 06/21/99

DOCKET NO.  95-41 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased rating for low back strain, 
currently rated as 40 percent disabling.

2.  Entitlement to an increased rating for residuals of a 
right knee injury, with degenerative changes, currently rated 
as 20 percent disabling.

3.  Entitlement to an increased rating for status post trauma 
of the left knee, with ligamentous calcification and 
degenerative changes, currently rated as 20 percent 
disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Phillip L. Krejci, Associate Counsel

INTRODUCTION

The veteran had active service from June 1976 to January 
1983.

In January 1986, the veteran claimed service connection for 
several conditions, including disorders of the back and left 
knee.  A July 1986 rating decision granted service connection 
for several conditions, including a left knee disorder for 
which a 10 percent evaluation was assigned, and denied 
service connection for several other conditions, including a 
back disorder.

In June 1987, the veteran claimed service connection for 
several additional conditions and an increased evaluation for 
the left knee disorder.  An October 1987 rating decision 
denied those claims.

In April 1994, the veteran claimed service connection for 
right knee and back conditions and an increased evaluation 
for the left knee disorder.  The present appeal arises, at 
least in part, from a January 1995 rating decision of the 
Roanoke, Virginia, Regional Office (RO) that granted service 
connection for disorders of the right knee and back and 
assigned 10 percent evaluations for each, and which denied an 
increased evaluation for the left knee disorder.

In January 1996, the veteran asserted that the July 1986 
rating decision constituted clear and unmistakable error in 
its denial of service connection for disorders of the back 
and right knee.  Thus, this appeal also arises from a May 
1996 rating decision that denied increased ratings for 
disorders of the left knee, right knee, and back, found no 
clear and unmistakable error in the July 1986 rating 
decision, and denied earlier effective dates for service 
connection for disorders of the back and right knee.  A 
January 1998 decision by the Board of Veterans' Appeals 
(Board) also found no clear and unmistakable error in the 
July 1986 rating decision, also denied earlier effective 
dates for disorders of the back and right knee, and remanded, 
for further evidentiary development, the issues of increased 
ratings for disorders of the left knee, right knee, and back.

FINDING OF FACT

In an April 1999 letter, the veteran said he accepted the 
evaluations assigned in a February 1999 rating decision and 
did not wish to pursue the matter further.


CONCLUSION OF LAW

The veteran has withdrawn his appeal of the ratings assigned 
for disorders of the left knee, the right knee, and the back.  
38 C.F.R. §§ 20.204(b), (c) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Evidence

As indicated above, a July 1986 rating decision granted 
service connection for a left knee disorder and assigned a 10 
percent evaluation.  A January 1995 rating decision granted 
service connection for disorders of the right knee and back 
and assigned 10 percent evaluations for each, and denied an 
increased evaluation for the left knee disorder.  The veteran 
disagreed with that decision and appealed.  A January 1998 
Board decision remanded the case to the RO for further 
development of the evidence including a VA orthopedic 
examination.

The veteran was afforded an April 1998 VA examination that 
included magnetic resonance imaging, X-rays, 
electromyography, and nerve conduction studies.  In a 
February 1999 rating decision, the evaluation for each knee 
disorder was increased from 10 to 20 percent, and the 
evaluation for the back disorder was increased from 10 to 40 
percent.  The veteran was notified of the increased 
evaluations in a February 1999 Supplemental Statement of the 
Case.

In an April 1999 letter to the RO, the veteran indicated his 
continuing disagreement with the evaluations assigned.  
However, in a May 1999 letter, submitted to the Chairman of 
the Board through a Member of Congress, the veteran stated 
that he accepted the February 1999 rating decision and did 
not wish to pursue the matter further.

Analysis

Subsections (b) and (c) of 38 C.F.R. § 20.204 provide, in 
pertinent part, as follows:

(b)  Substantive Appeal.  A Substantive 
Appeal may be withdrawn in writing at any 
time before the Board of Veterans' 
Appeals promulgates a decision.

(c)  Who May Withdraw.  Withdrawal may be 
by the appellant or by his or her 
authorized representative, except that a 
representative may not withdraw either a 
Notice of Disagreement or Substantive 
Appeal filed by the appellant personally 
without the express written consent of 
the appellant.

With regard to a claimant's withdrawal of claims, the United 
States Court of Appeals for Veterans Claims has said:

The filing of a claim is, of course, a 
voluntary act.  Veterans are as free to 
withdraw claims as they are to file them.  
When claims are withdrawn, they cease to 
exist.

Hanson v. Brown, 9 Vet.App. 29 (1996)

Here, the veteran has withdrawn his claim in writing, which 
he has a perfect right to do, and the claim has therefore 
ceased to exist.  The only thing remaining for the Board to 
do is to recognize and give effect to that fact.


ORDER

The veteran's claims for increased ratings for disorders of 
the left knee, the right knee, and the back, are withdrawn, 
and this appeal is dismissed.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 

